 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    FRANCINE EDWARDS,                                    Case No. 2:18-cv-01998-APG-BNW
 7                          Plaintiff,
                                                           ORDER
 8          v.
 9    CONN APPLIANCES, INC., et al.,
10                          Defendants.
11

12          This matter is before the court on the parties’ proposed discovery plan and scheduling

13   order (ECF No. 68).

14   I.     Procedural background

15          The parties are familiar with the facts of this case, and the court will repeat them here only

16   as necessary. Plaintiff Francine Edwards brings a putative class action against defendants

17   Conn’s, Inc. and Conn Appliances, Inc. (together, “Conn Appliances”) for alleged violations of

18   the Telephone Consumer Protection Act (“TCPA”). (Compl. (ECF No. 1).) Specifically,

19   Edwards alleges that Conn Appliances called her cellular telephone to collect a debt for a laptop

20   computer via an automatic telephone dialing system without her consent. (Id. at ¶¶ 3, 7, 37.)

21   Edwards alleges the debt is owed to AcceptanceNOW. (Id. at ¶¶ 3, 37.) AcceptanceNOW was

22   not named as a defendant, but it intervened in this case. (Order (ECF No. 70).)

23          Conn Appliances has moved to dismiss, arguing the TCPA is an unconstitutional, content-

24   based restriction on speech. (Mot. to Dismiss (ECF No. 28).) Conn Appliances also has moved

25   to dismiss on the grounds that Edwards does not plausibly allege that Conn Appliances called her

26   to collect a debt because Edwards states her account was with AcceptanceNOW, not Conn

27   Appliances. (Id.) Conn Appliances also moves to dismiss the non-Nevada putative class

28   members’ claims for lack of personal jurisdiction. (Mot. to Dismiss (ECF No. 29).)
 1          Conn Appliances also has moved to strike Edwards’ class allegations definition, arguing it

 2   is an improper failsafe class. (Mot. to Strike (ECF No. 30).) As is relevant to discovery, Conn

 3   Appliances argues that permitting the class to proceed to discovery could “result in a defendant

 4   being required to respond to discovery regarding every call it made during the class period on the

 5   grounds that each call could potentially be a TCPA violation, even though a class that broad could

 6   never be certified.” (Id. at 5.) Finally, Conn Appliances has moved to stay the case pending the

 7   outcome of decision of the United States Court of Appeals for the Ninth Circuit in Gallion v.

 8   Charter Communications, appeal docketed No. 18- 55667 (9th Cir. May 23, 2018). (Mot. to Stay

 9   (ECF No. 38).) Conn Appliances contends the Ninth Circuit case will determine whether the

10   TCPA is an unconstitutional, content-based restriction on speech. (Id.)

11          Edwards has moved to amend her class action complaint to add factual allegations

12   regarding the telephone calls. (Mot. to Amend (ECF No. 56).) The motion to amend precipitated

13   two motions for sanctions by Conn Appliances. (Mots. for Sanctions (ECF Nos. 62, 72).)

14   Depending on the outcome of the motion to amend, the United States of America may decide to

15   intervene in the matter. (See Order (ECF No. 64).)

16          AcceptanceNOW filed a motion to compel arbitration and to stay this case, arguing

17   Edwards entered into an arbitration agreement when she purchased the laptop that governs the

18   claims at issue and that requires Edward to arbitrate on an individual, non-class basis. (Mot. to

19   Compel Arb. (ECF No. 73).) All of these motions will be addressed by the court in due course.

20   II.    Proposed discovery plan

21          Edwards seeks to conduct discovery on all claims on an individual and class basis and she

22   presents a proposed timeline for that discovery. (Proposed DPSO (ECF No. 68).) Conn

23   Appliances seeks to stay discovery, arguing that Edwards was never its customer and that it

24   therefore is implausible that it made any calls to Edwards. Conn Appliances further argues that if

25   any calls were made, they were made by AcceptanceNOW—the company from which Edwards

26   purchased her laptop—and that those claims are subject to arbitration on an individual basis.

27   Conn Appliances further argues that the outcome of Edwards’ pending motion to amend the

28   complaint will impact the topics of discovery. If the court declines to stay discovery, Conn


                                                 Page 2 of 4
 1   Appliances requests a tiered discovery plan. Conn Appliances proposes that the first phase

 2   should allow limited discovery on whether Edwards’ claim is subject to arbitration and whether

 3   she has a meritorious claim and standing to represent the putative class. As to class discovery,

 4   Conn Appliances proposes bifurcating merits and class discovery.

 5          The court has considered the parties’ proposals regarding discovery in the context of the

 6   various pending motions and the complex procedural posture of this case. It appears that the

 7   outcome of each of the pending motions will impact the scope and topics of permissible discovery

 8   in this case. For instance, Conn Appliances’ motion to dismiss (ECF No. 28) is potentially

 9   dispositive of its participation in this case. Conn Appliances’ motion to dismiss the non-Nevada

10   putative class members’ claims and to strike the class allegations each bear on the scope of

11   discovery. Edwards’ motion to amend her complaint bears on the permissible topics of

12   discovery. AcceptanceNOW’s motion to compel arbitration is also potentially dispositive.

13   Finally, if the United States district judge grants Conn Appliances’ motion to stay the case and/or

14   AcceptanceNOW’s motion to stay the case, discovery necessarily would be stayed.

15          Given these various contingencies, the court is not in a position to evaluate what discovery

16   is necessary and proportional to the needs of this case. Given the case’s complex procedural

17   posture, the various contingencies addressed in this order, and for the sake of efficiency, the court

18   in its discretion will stay discovery pending the court’s order on the motions to dismiss, to strike,

19   to stay this case, to compel arbitration, and to amend the complaint (ECF Nos. 28, 29, 30, 38, 56,

20   73). See Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988) (courts have broad

21   discretionary power to control discovery); Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581

22   (D. Nev. 2013) (when deciding whether to grant a stay of discovery, the court is guided by Rule

23   1’s objectives of ensuring a “just, speedy, and inexpensive determination of every action.”); U.S.

24   for Use & Benefit of Newton v. Neumann Caribbean Int’l, Ltd., 750 F.2d 1422, 1426-27 (9th Cir.

25   1985) (considerations of judicial economy and preserving the parties’ resources may warrant a

26   stay in some cases).

27   ///

28   ///


                                                  Page 3 of 4
 1   III.   Conclusion

 2          IT IS THEREFORE ORDERED that the parties’ proposed discovery plan and scheduling

 3   order (ECF No. 68) is DENIED without prejudice.

 4          IT IS FURTHER ORDERED that discovery is STAYED as stated in this order.

 5

 6          DATED: July 30, 2019

 7

 8
                                                       BRENDA WEKSLER
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 4 of 4
